Order filed June 24, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00143-CV
                                   ____________

                 RUHUL AMIN PARVEZ AHMED, Appellant

                                         V.

                         KHALEDA PARVIN, Appellee


                    On Appeal from the 505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-264584

                                     ORDER

      This appeal is from an order signed March 8, 2021 by the district judge
denying a de novo hearing of the order signed February 8, 2021 by the associate
judge denying appellant’s December 9, 2020 and/or January 12, 2021 motion to set
aside the “default judgment” based on no notice of the October 1, 2020 trial setting.
A final divorce decree was signed on December 15, 2020. Appellant filed a notice
of appeal on March 15, 2021. Appellant filed a Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond in the trial court. “A party who files a
Statement of Inability to Afford Payment of Court Costs cannot be required to pay
costs except by order of the court as provided by this rule.” See Tex. R. Civ. P.
145(a). Appellant has not been ordered to pay costs pursuant to Rule 145.
Accordingly, Appellant is hereby deemed indigent for purposes of this appeal.

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.